IN THE SUPREME COURT OF TEXAS
                                             ════════════
                                               NO. 13-0435
                                             ════════════

                                    CITY OF HOUSTON, PETITIONER,
                                                         v.


                     JAMES & ELIZABETH CARLSON, ET AL., RESPONDENTS
    ════════════════════════════════════════════════════
                      ON PETITION FOR REVIEW FROM THE
            COURT OF APPEALS FOR THE FOURTEENTH DISTRICT OF TEXAS
    ════════════════════════════════════════════════════

         JUSTICE WILLETT, joined by JUSTICE DEVINE, concurring.

                   A leader is someone who helps improve the lives of other people
                       or improve the system they live under.1 —Sam Houston

         I join the Court’s opinion but write separately to underscore one important thing: The city

that bears President Houston’s name, while prevailing on the takings claim, acted rather shabbily

toward its citizens residing at Park Memorial Condominiums.

         After learning of the alleged code violations, the City hastily ordered residents from their

homes when lesser means of enforcement were available. And when property owners raised

legitimate concerns, City officials enforced the order in direct contravention of state law and the

City’s own protocol. See City of Houston v. Carlson, 393 S.W.3d 350, 357–61 (Tex. App.—


1
  This quote is widely attributed to President Houston. A similar limited-government sentiment is found engraved near
the gleaming white, 67-foot “Big Sam” statue in Huntsville, “the World’s Tallest Statue of an American Hero”:

         The great misfortune is that a notion obtains with those in power that the world, or the people,
         require more governing than is necessary. To govern well is a great science, but no country is ever
         improved by too much governing . . . most men think when they are elevated to position, that it
         requires an effort to discharge their duties, and they leave common sense out of the question.

Sam Houston Statue, http://www.huntsvilletexas.com/department/division.php?fDD=4-12 (last visited
Dec. 17, 2014).
Houston [14th Dist.] 2012, no pet.). In so doing, they ran afoul of the due-process requirements of

the United States and Texas Constitutions. Id. In short, the City disregarded the constitutional

rights of its own citizens.

        Houstonians deserve better.

                                                     ____________________________________
                                                     Don R. Willett
                                                     Justice


OPINION DELIVERED: December 19, 2014




                                                2